Motion for an enlargement of time granted and the stay contained in the order of this court, entered November 17, 1959, is hereby continued pending the hearing and determination of the appeal on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before January 21, 1960, with notice of argument for February 2, 1960. The order of this court, entered November 17, 1959, is modified accordingly. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Yalente, JJ.